IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

 

 

fH \
TL On -

(Write the full name of each plaintiff who is filing this
complaint. If the names of all the plaintiffs cannot fit in

 

the space above, please write “see attached” in the space
and attach an additional page with the full list of names.)

-against-

To of SacKanplor

 

 

(Write the full name of each defendant who is being sued.
If the names of all the defendants cannot fit in the space
above, please write “see attached” in the space and attach

an additional page with the full list of names.)

 

 

mw JUN 5 2021 &
LONG ISLAND OFFICE

Complaint for a Civil Case

CV - 2173123

(to be filled in by the Clerk’s Office)

Jury Trial: Ww Yes [1 No
(check one) SEYBERT, I.
TOMLINSON, M.J.

 
L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional
pages if needed.

Name (W-
Street Address TST Cn SAAte_ Ra

City and County Naet ha nplins w of MICE
State and Zip Code

Telephone Number 3/ KF 3 “67 G7

E-mail Address

 

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the
defendant is an individual, a government agency, an organization, or a corporation, For an
individual defendant, include the person’s job or title (if known), Attach additional pages if
needed.

Defendant No. |
Toure Y Seictkamylor
Name | Qwr— t
Job or Title Y
(if known)
Street Address Dien fiers. RA
City and County cS a havin plot, YZ }/ GCE

State and Zip Code
Telephone Number PA / LS 3- 600d
E-mail Address

(if known)

 

 

 

 

Defendant No. 2

Name

Job or Title

(if known)
Street Address
City and County

 

 

 

 

 
Case 2:21-cv-03123-JS-AKT Document 1 Filed 06/02/21

II.

State and Zip Code

Page 3 of 27 PagelD #: 3

 

Telephone Number

 

E-mail Address

 

Cif known)

Defendant No. 3

Name

 

Job or Title

 

Gf known)
Street Address City

 

and County State

 

and Zip Code

 

Telephone Number

 

E-mail Address

 

(if known)

Defendant No. 4

Name

 

Job or Title

 

(if known)
Street Address City

 

and County State

 

and Zip Code

 

Telephone Number

 

E-mail Address

 

Cif known)

Basis for Jurisdiction

same State as any plaintiff.

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases
can be heard in federal court: cases involving a federal question and cases involving diversity of
citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution
or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen
of one State sues a citizen of another State or nation and the amount at stake is more than $75,000 is a
diversity of citizenship case. In a diversity of citizenship case, no defendant may be a citizen of the

 

 

 
Case 2:21-cv-03123-JS-AKT Document 1 Filed 06/02/21 Page 4 of 27 PagelD #: 4

What is the basis for federal court jurisdiction? (check all that apply)

XX Federal question 1 Diversity of citizenship
Fill out the paragraphs in this section that apply to this case.

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States

Constitution that are at issue in this case.

 

42 USAC. 19&3

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)
a. If the plaintiff is an individual

The plaintiff, (name) , is a citizen of the State of
(name)

b. If the plaintiff is a corporation

The plaintiff, (name) , is incorporated under the
laws of the State of (name) , and has its
principal place of business in the State of (name)

(if more than one plaintiff is named in the complaint, attach an additional page
providing the same information for each additional plaintiff.)

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , is a citizen of the State
of (name) . Or is a citizen of (foreign nation)

 
Case 2:21-cv-03123-JS-AKT Document 1 Filed 06/02/21 Page 5 of 27 PagelD #: 5

b. Ifthe defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

principal place of business in the State of (name)

. Or is incorporated under the laws of (foreign
nation) , and has its principal place of business
in (name)

(if more than one defendant is named in the complaint, attach an additional page
providing the same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or
the amount at stake—is more than $75,000, not counting interest and costs of court,

because (explain):

 

 

 

Tl. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as
possible the facts showing that each plaintiff is entitled to the damages or other relief sought. State
how each defendant was involved and what each defendant did that caused the plaintiff harm or
violated the plaintiffs rights, including the dates and places of that involvement or conduct. If more
than one claim is asserted, number each claim and write a short and plain statement of each claim in a

separate paragraph. Attach additional pages if needed.

 

 

Size GUaeke fe

 

 

 

 
IV.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not
make legal arguments. Include any basis for claiming that the wrongs alleged are continuing at the
present time. Include the amounts of any actual damages claimed for the acts alleged and the basis for
these amounts. Include any punitive or exemplary damages claimed, the amounts, and the reasons
you claim you are entitled to actual or punitive money damages.

 

f LOBULAR iIZvZ SNL OZ Le
Lehn atick ON Mw. Mba "0 TMA pLaneik .
[\¥\bu Q UH. ? U2 : LA tA a4 AAG SFE "Letiher (2 I

wk | © COALS an OLud bhp we

noe and Closing (ee ea aeth onseea, p

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge,
information, and belief that this complaint: (1) is not being presented for an improper purpose, such as
to harass, cause unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by
existing law or by a nonfrivolous argument for extending, modifying, or reversing existing law; (3) the
factual contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery; and (4) the

complaint otherwise complies with the requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related
papers may be served. I understand that my failure to keep a current address on file with the

Clerk’s Office may result in the dismissal of my case.

Date of senine ected 202./
Signature of Plaintiff Qa te TK. Serge

U
Printed Name of Plaintiff C ea Ae He K . 1a 4 ) USO .
Jeanette Magnuson
55 East Shore Road
Southampton, New York 11968

June 2, 2021
FILED
Hand Delivered June 2, 2021 *
JUN 02 2021
United States District Court LONG ISLAND UrriCe

Eastern District of New York
Long Island Court House
100 Federal Plaza

Central Islip, New York11722

To Whom It May Concern:

| need your help. | have contacted numerous attorneys to assist me in the
preservation of my property as delineated on my deed, to no avail.

| went to the Eastern District of New York in Central Islip on May 26, 2021.
The Clerk's office suggested that | contact the Per Se Office. | have an
appointment next week. However, | believe | need to speak with an Assistant
Attorney General.

My husband and | purchased our home in 2002. My husband passed away
in 2014. The neighboring lot of virgin land, on Little Peconic Bay, 57 East
Shore Road, Southampton, was sold around 2011. The new landowner, First
Metro, John Trotta as member, requested numerous variances to build the
size of house they wanted. The property is 58' x 176°.
First Metrosuseddweiconflietinqosumveys tecouitdthemhonrez Figsionaetro
shifted their property line onto my property by approximately one foot, thus
taking said property from me.(See Survey History in the items | included)

Southampton Town has a pyramid law that states: a structure must fall
within the the building envelope. | believe the house's underground utilities:
septic tank, waste water containment and their energy source, i.e propane
tank, could not fit within their building envelope. After many public meetings,
in which many neighbors protested the size of the structure and issuance of
the variances, the Town approved First Metro's plans.

| requested that nothing be built until the boundary dispute was resolved.
The Town issued an Adopted Resolution that uses the two conflicting
surveys regarding our contiguous boundary granting First Metro extra land
from my eastern boundary. One survey was used for the elevation—
Henderson and Bodwell, 2011. (Which matches the Fox 2014 survey of my
oroperty). The other survey, Hemmer, 2012, was used to place the house
and underground utilities (does not match the Fox 2014 survey). | have
contacted many attorneys for help without any success. | need someone to
help me right this grievous confiscation of my land and give me back my
oroperty as it is stated in my deed.

57 East Shore Road had a revetment placed on his property in 11/2019
encroaching on my property by about 2-3 feet. My attorney sent First
Coastal, the contractor, and First Metro, the landowner, a letter to not to
encroach on my property or they will have to remove it.

| have a law suit before this Court against the Town of Southampton. In
addition, | had to go to court to obtain an Article 78 injunction to be able to
repair my retaining wall, Magnuson v Shea. The retaining wall was erected in
1954.
Enclosed are the following items:
1. Fox Land Surveying, 2014 survey of my property. This survey is part of
the DEC permit and the NYS Supreme Court Article 78.

2. Henderson and Bodwell, Consulting Engineers, 2011, survey, 57 East
Shore Road requested by the previous owner, which matches my survey
and earlier surveys of my property from 1973.

3. F. Michael Hemmer, LB, PC, 57 East Shore Road, Survey 1/2015.

4. Survey History—by person/persons unknown to me. It popped up ona
computer that | was using in the Rodgers Memorial Library, August,
2015.

5, Adopted Resolution, dated June 3, 2015.

. Letter to Mr. Harry Ludlow, Chairperson, Conservation Board, 8/7/2015

7. Letter to Mr. Harry Ludlow, Chairperson, Conservation Board, 8/10/2015.
Official Challenge/Grievance—Wetland Permit #CB1300098.

8. Letter to Ms. Kathleen Murray, Attorney, Town of Southampton,

8/24/2015.
Injunction/stop work order of construction site at 57 East Shore Road,
Southampton.
9. Five photos showing progression of the destruction of the retaining wall
and the
new wall erected in the wrong place.

oO)

Additional Documentation and photos will be provided upon your request.

| hope you can help me. It must be noted that | am fearful of repercussions
and for my safety once the Town and First Metro become aware of this letter.
You can reach me at h. 631 283-5499, assaS339. Thank you.

 

Sincerely,

Sparel Pieagne ™ :
2.0f-2 pA

 

 

 

i
i
|
i
|
j

 

 

 

Survey for:

PETER A. MAGNUSON &
JEANETTE K. MAGNUSON

At
North Sea

Town of
Southampton

Suffolk County, New York

S.C.T.M. 0800-028.00-01.00-005.000

 

oro

Qf

 

JUN, 20, 2014 uroat samay, a7 sks

OCT. 10, 2006 vroare suxzr

APR. 08, 2002 acocn centrication
DATE: MAR, 09, 2002

JOG NO: 2002-098

 

 

CERTIFIED TO:

PETER A. MAGNUSON &

JEANETTE K. MAGNUSON

NCPD FEDERAL CREDIT UNION
NATIONAL TITLE INSURANCE
OF NEW YORK

   

 

DAWO H. FOX, LS. P.C. NYS.L.S. 50234
FOX LAND SURVEYING

64 SUNSET AVENUE
WESTHAMPTON BEACH, N.Y. 11978

 

~~

L
f March 11, 2017 a .
‘ 9:05 AM LPI XH ly Edit

 

LITTLE PECONIC
BAY

WETLAND
BOUNDARY

“

ee vale aan a»

 

 

    
   
    
 
 

TAX LOT
7

 

VACANT Lot
! WOODED &
a OVERGROWN

AREA OF PROPO:
CLEARING 5,796 50, rT oR §

    
  

 

LEGEND:

 

 

    
   
  

 

 

" = MONUMENT
T.C.212.69 aa CATCH BASIN
fonon EAST SHORE ROAD. _ a conTour
STAKE
(60) coce“or pavewent < MAIL
—nen @® SPIKE
=
NOTE: ag “Cra aabek BEV ates 4 ett tet
ELEVATION: N.A.V.D 1988 DATUM BENCH So yruuNasyy aie
MARK ROSE GROVE 2 RM 3 Se aoe et mae
a MELT eee at ate
Conaiernd ta Ge 8 vere feet Cope”
CERTIFIED TO: TOWN OF SOUTHAMPTON Serene arr
RON PAPE ZONE R-15 Pe CAE OA RATA
Seren aes we
recy at SRR Felt
SUFFOLK GOUNTY TAX MAP; DISTRICT 0900 SECTION 28 , BLOCK 1, LOI 8
SURVEY HENDERSON 4 ‘AND BODWELL LLP.
On 3 cod A sutine “poate NY 11803
5 FAIR ,
67 EAST SHORE ROAD. | a: LD ANE igs eM

    

MAP OF
NORTH SEA PLOT PLAN:
TOWN OF SOUTHAMPTON FOUNDATION LOCATION:
SUFFOLK COUNTY, NEW YORK SURVEY: $0-09~2008 , CLEARING LeaTs S-M-11 SCALE: fT = 30

 

 

 

 

eNhos SOLED oclren ToCCen Been dary Surveys.dwq 7K) SON oor. o8 Pa EDT

    
€ Inbox Sunvey,of 57 East shere Rd. 18 > [4

 

 

 

     
  
 
  
  
 
 
 
  

mire Toe sag aL Cap wos: North American Vertical Daturay 1908
nee TO oe BRR hey cat a et lc eis
eer A ” a aE UY
oR . paved why Se foal HAS BORG PROADLD Att ‘iene? (ahve OMA FAME,
© AWY, ARE HOT tet.
a a fy
2. SUBSCOT PROEY 2 7OUE “HAA Afea ie Hie STOdueA TT
So EARN A pane ap TAMACeCOLT 20NE OVERLAY Ueitieal Fan luesl OF Deed North
fot oF Cries SOUTIAIPTOR CLOGRAPIEG BHT ORUATION SYSIEM, HAY 2%
S02 PRA, SE IRAE’. LHOAW HIRECAD REE. DEGHAD BY TOTAL LOT AREA

Ot (oot OCHO UM 11t On Pap ANCE Arn ey
Alt 208 REG ANUS Alds RELIC HONE
HUST te Mt VERTED VA APPROPTOALE UT ims,

SAUL RATUBAL FEATUHES Steed Het Gdy, mecuinbees 001 HOT
WD YO HEAT CREST Aba COEARSEG (RUE, UsSE OE veer:

 

 

 

{ier
WAQH APP RORYTIAT HEGLR ALGGY AGLHUEE,
4, SUMECT PROPERTY Venreat Ss eae
AGANCY MiNGD 2OKC9 "VER", ‘3 St
te a 000 INRA Ray lan riistoeawan baat aot
SEPTEMDER 26, 2009,
4.637% SOIT
3. NO ADIIRONAL NLL TO BE TRUGED OHSTE. yy
EME ane ae ny
* EXISTING TOTAL ROOFED COVERAGE G
Sater ome | 13th
PROROSED 4° WOE (9,509 w 0. BO) ‘
PROPOSED
DHELURG
- UAOSTAL POC
Mie nae | Ba { te pee presse
vist —_
1 2 QD
ae

  

 

 

 

  

 

 

 

 

 

 

 

~ te OT /

eee oS"
, TAX LOT 7
TAX LOY S F OW YON): Mme a
Kft BAGHUSON ay de CHNACTY
& MALDON . i (SHGE Feancy,

(SRO FALDLY, PUORLIC WAITR)
PUBLIC WATER) oth

sROUNDWATER
PROPOSED SANITARY DISPOSAL SYSTEM PROFILE
{ROT 10 SCALE)

 

ee
ee,

20° RIGHT OF way

 

 

PROPOSED SAMITARY SYSTOM

> ~~ FORE TOS, (4) DRO DSO
t} 1,600 GALLON SEPTIC TANK

(2) 8 OLA. x 6" OTOP LEAGIENO POOLS

THERE ARE NO POTABLE WATER

SUPPLY WELLS WaTEN 160° OF
THE PROPOSED SAMTARY SYSTEM

 

 

 

 

R ECaTyRD

, CERTIFIED TO;
gis 5 FIRST METRO PROPERTY GROUP, LLC

 

 

 

 

 

   
    
 

 

 

 

ae
gem "7
ate AC DEV 120 og on 150d Fea te

a tly ved (29) ae FIRST METRO PROPERTY GROUP, LLC

ue nV 84 as » tee, age PROPERTY SITUATE AY
camer & ALA HED uct oons on vost ny — PEG FEM RUBS F982 Balt uss aon | 57 EAST SHORE ROAD
AACR HOPTID AL TERADOS OR ALOIS YO & PURITY WEP BCORAG A itv 47 ay RACREALL VOULGE @ 2 RIOTS NORTH SEA, NEW YORK

ee eras Lenten cn EERUSEAT aes or = zee ce  RSRERERE ow | atv on turrouk, YowN OF SOU!
Fae CER ids wat an Gounie cr ee 6 eS Oe Meet eaas| COU OF LK, TOWN OF HAMPION
Ug PAYS BED Ty, OF BUSTED LOH BULL EE OlcSIOTD TEV 00 20 ~ RATER LEACHSHG RING VOLUME By. fice Fee Aad DISTRICT 900, SECTION 28, BLOCK 1 LOT 6
10 ee VAD See Coren Gear EAT HAG titi Coa FOR 6” DIAUEIER ut? OFPTH yaad fee tre es es Peeranie OY
Cel OF IEE TOR AME BEARS RAE TLD UT HE Jay Yor Wate Be coarse tatad Be] PE eGR 6 1/4 6 Eo 22,38 CF agayH VAGRT PROT BY
GA teddtae Eh se Cay 1a te Ferenc be ane ary sol ize REQUIRED DEPTH OF RINGS = teases i Bi one Joos {Fe MICHAEL HEMMER, LS, P.C.
nyereie eS ee te settea tenn benrdee nt tr WATER ecunento PAB EE f 27.38 CF/FT @ 10.0 FT aN PADPEGRIONAL Survie GeAvIaES
eta Pot TERGAIRAAT 1 SCTE Eegsraneer on 12.0" BLOW GRADE CEPTH OF RINGS PROVIDED = 12 FY bo PO BOX 10ER, BAG HARGGA. Now YOR sae
m5 pate hx eroorr f
AEERG Ft Oat SUP te WB eee, AS ROT TEST HOLE 96/10/2012 4@ of DIA. & 3" OLEP EAL eeetheae wee “ A

UAT i Coreen noe, cn ne ae reaira ereenen SHAVAI UM. RARROH, H.R. oe PROPOSED PLOT PLAN

 

 

 

 

bon,
From: Janette Magnuson magsixx@optoniine.net
Subject: Survey History
Date: Aug 25, 2015 at 9:30:56 PM
To: Janette Magnuson magsixx@optoniine.net

Sent from my iPad
Survey HIStOFy.........:cceeseeceesseesereeseeseeeeeeees

Survey #1

6/3/2011 (requested by previous owner. Henry Pape)
Henderson and Bodwell surveyors on the first attempt
57 East Shore Rd

Survey #2 (requested by First Metro)
5/24/2012

Hemmer surveyor

Note: 10 revisions (see attached)

Survey #3

1/14/15

Hemmer surveyor

Note: (added chimney and basement entrance)

Survey #4

8/24/2015

Hemmer surveyed property line contiguous between 55 and 57 and 59 East Shore
Rd

Note: based on the survey markers, location of house is positioned inaccurately
from 55 East Shore Rd. Property line

Note:
3/9/2002
Fox surveyed
Case 2:21-cv-03123-JS-AKT Document 1 Filed 06/02/21 Page 14 of 27 PagelD #: 14

55 East Shore Rd at time of purchase

The septic system must be a minimum of 5' from property line and the expansion
pool 10' from property line but because it is measured on a diagonal | question if
these numbers are viable.

Boundary coordinates were shifted to the west increasing the property 12" wider.

The survey at 57 East Shore Rd. Need to represent the accurate dimensions.
Case 2:21-cv-03123-JS-AKT Document 1 Filed 06/02/21 Page 15 of 27 PagelD #: 15
TOWN OF SOUTHAMPTON
Department of Land Management
Town Conservation Board
116 HAMPTON ROAD
“JUTHAMPTON, NY 11968

HARRY S. LUDLOW
CHAIRPERSON

 

Phone: (631) 287-5710 <a
Fax: (631) 287-5706 ANNA THRONE-HOLST
TOWN SUPERVISOR

THIS IS NOT A PERMIT

ADOPTED RESOLUTION
Conservation Board Meeting
June 3, 2015
Harry S. Ludlow, Chairman

ACTION: Issuance of Wetlands Permit Modification No. CB1300098
PROPERTY OWNER: _ First Metro Property Group LLC

PROJECT LOCATION: 57 East Shore Road, North Sea

SCTM No. 900-28-1-6

 

WHEREAS, the Conservation Board issued Wetlands Permit No. CB130098 to First Metro Property
Group, LLC on September 11, 2014; and

WHEREAS, Wetlands Permit No. CB1300098 was issued in order to grant approval to construct a 1%
story four bedroom dwelling with a first floor footprint of 1,453 square feet, located 115 feet from high water,
based upon the mean high water line, as depicted on the survey by Henderson and Bodwell, LLP last revised
May 31, 2011; to construct 44 square feet of stoop and steps, located 115 feet from same wetlands boundary;

to construct 40 square feet of front entry porch and 25 square feet of steps, located approximately 153 feet from

wetlands; to remove existing stone patio, located 128 feet from same wetlands; to construct a septic system,
including (1) 1,000 gallon septic tank and (2) 8 foot diameter x 6 foot deep leaching pools, with room for 50%
future expansion, in accordance with Suffolk County Department of Health Services (SCDHS) requirements,
located approximately 167 feet from same high water line; to install a water supply line located approximately
255 feet from same wetlands; to install four (4) drywells, for catchment and on-site recharge of roof runoff,
located, at their closest point, 124 feet from same high water line; to construct a pervious gravel driveway,
located 158 feet from same high water line; to clear woodlands and natural vegetation 110 feet from same high
water line; and to establish 4,537 square feet of wetland non-disturbance/non-fertilization buffer, with allowance
for a four (4) foot wide pervious pedestrian path to the water, at an undeveloped property fronting the Little
Peconic Bay and bay beach and containing town.and state regulated tidal wetlands, in North Sea, Town of
Southampton, Suffolk County, New York, in accordance with the survey prepared by F. Michael Hemmer, LS
PC, dated May 24, 2012, last revised May 30, 2014; and

-| WHEREAS, the Southampton Town Conservation Board received Wetlands Permit Modification
Application No. CB1300098 on February 4, 2015; and

WHEREAS, the applicant is seeking Conservation Board approval of revised surveys identifying
the previously authorized dwelling as a “two story” rather than a1 % story”, pursuant to Town building and
Zoning code requirements, without increasing or reducing the previously authorized building footprint
and/or floor area, located 115 feet from high water, based upon the mean high water line depicted on the
survey by Henderson & Bodwell LLP, last revised May 31, 2011; to construct 30 square feet of deck and
24 square feet of steps rather than the previously authorized 44 square feet of "L” shaped steps, on the
north side of the dwelling, at the same setback of 115 feet from wetlands; to construct 4 ft X 19.7 ft
basement entry stairs with landing and drain/drywell, rather than the previously authorized basement entry,
at the northeast corner of the dwelling, located 120 feet from wetlands; and to construct 10 square feet of
chimney, on the west side of the proposed dwelling, located approximately 121 feet from wetlands, in

- accordance with the survey prepared by F. Michael Hemmer, LS, PC dated May 24, 2012, last revised
January 14, 2015 and the floor plans prepared by Stephen Rossetti, AIA, last dated January 7, 2015.; and
Case 2:21-cv-03123-JS-AKT Document 1 Filed 06/02/21 Page 16 of 27 PagelD #: 16

First Metro Property Group, LLC
Permit No. CB1300098

Reso to Modify 2015

Page 2 of 4

WHEREAS, there have been no significant changes in the physical or natural conditions of the
project site which warrant re-consideration of the original wetland permit; and

WHEREAS, there was significant public interest in the application, thereby warranting holding of a
public hearing; and

WHEREAS, the Conservation Board approved a resolution on March 11, 2015 to schedule a public
hearing on April 22, 2015; and

WHEREAS, a public hearing was held on April 22, 2015; and

WHEREAS, at such hearing, the Conservation Board rendered a decision to closed the public hearing
leaving a written comment period open to the public until close of business on May 4, 2015, with allowance for
the applicant to respond to such written comments in writing until the close of business on May 8, 2015; and

WHEREAS, on May 4, 2015, written comments were received from the public; and

WHEREAS, on May 8, 2015, written comments were received from the applicant’s attorney in response
to the public comments received on May 4, 2015; and

NOW THEREFORE BE IT RESOLVED, Wetlands Permit No. CB130009 is hereby modified to grant
approval of revised surveys identifying the previously authorized dwelling as a “two story” rather than a‘“1%
story", pursuant to Town building and zoning code requirements, without increasing or reducing the previously
authorized building footprint and/or floor area, located 115 feet from high water, based upon the mean high
water line depicted on the survey by Henderson & Bodwell LLP, last revised May 31, 2011; to construct 30
square feet of deck and 24 square feet of steps, on the north side of the dwelling, 15 feet from wetlands; to
construct a 4 ft X 19.7 ft basement entry stairs with landing and drain/drywell, at the northeast corner of the
dwelling, located 120 feet from wetlands; and to construct 10 square feet of chimney, on the west side of the
proposed dwelling, located approximately 121 feet from wetlands, in accordance with the survey prepared by F.
Michael Hemmer, LS, PC dated May 24, 2012, last revised January 14, 2015 and the floor plans prepared by
Stephen Rossetti, AIA, last dated January 7, 2015; and

BE IT FURTHER RESOLVED, that such approval is conditioned upon mitigative measures to protect
wetlands including the following: :

1. All activities authorized by this permit shall be in strict conformance with the survey
prepared by F. Michael Hemmer, LS, PC dated May 24, 2012, last revised January 14, 2015.

2. All on-site wetlands shall be protected, as a “naturally vegetated wetland non-
disturbance/non-fertilization buffer” shall be established and maintained, pursuant to the

covenant recorded with the Suffolk County Clerk on August 11, 2014, Liber No. D00012784,
Page 521

| 3. The required covenanted wetland preservation area and naturally vegetated wetland non-
disturbance/non-fertilization buffer shall be shown on all future surveys submitted to the
Town of Southampton.

| 4. Leaders and gutters, directing roof runoff into subsurface drywells, shall be installed, to
| minimize stormwater runoff. Drywell capacity shall be calculated based on the following:

Total square feet of structure (ground floor only) and/or impervious surface X 0.166 = Total
required cubic feet of drywell.
10.

11.

12.

13.

14.

Case 2:21-cv-03123-JS-AKT Document 1 Filed 06/02/21 Page 17 of 27 PagelD #: 17

First Metro Property Group, LLC
Permit No. CB1300098

Reso to Modify 2015

Page 3 of 4

Any work or disturbance, and storage of construction materials shall be confined to the limit
of clearing and/or ground disturbance shown on the approved plans.

Prior to the commencement of any construction activities, a continuous line of trenched in
silt screen (maximum opening size of U.S. Sieve #20) shall be staked at the downslope edge
of the proposed construction and land disturbance activities. The screen shall be
maintained, repaired and replaced as often as necessary to ensure proper function, until all
disturbed areas are permanently vegetated. Sediments trapped by the screen shall be
removed away from the screen to an approved upland location before the screen is
removed.

Prior to commencement of any construction activities, a continuous row of staked haybales
shall be staked end to end at the base of the required silt screen or wire backed silt fencing
shall be installed. The bales shall be maintained, repaired and replaced as often as is
necessary to ensure proper function, until all disturbed areas are permanently vegetated.
The average useful life of a bale is 3-4 months. Sediments trapped by the bales shall be
removed away from the bales to an approved upland location before the bales themselves
are removed. If the applicant elects to install wire backed silt fencing, the fence shall be a
minimum of 14 gauge wire, with a six-inch (6”) mesh spacing. The 36-inch posts must be
driven a minimum of 16-inches into the ground and set no more than ten feet apart.

Haybales shall be recessed to two to four inches into the ground.
Silt fencing shall be recessed by trenching six inches into the ground.
Proposed driveways shall be constructed of permeable materials.

All areas of soil disturbance resulting from project shall be re-vegetated, and mulched
immediately upon completion of the project, within two (2) days of final grading, or by the
expiration date of the wetland permit, whichever is first. Mulch shall be maintained until a
suitable vegetative cover is established. If re-vegetation is impractical due to time of year,

temporary mulch shall be applied and final re-vegetation performed as soon as weather
conditions favor germination and growth.

Suitable vegetative cover is defined as a minimum of 85% area vegetative cover with
contiguous unvegetated areas no larger than 1 square foot in size.

All construction access ways shall be raised sufficiently at their site access locations with
the existing roads, to prevent runoff of water, silts and sediments from being directed or
discharged onto the road. A non-loam base material, such as crushed stone, gravel, or
recycled concrete base, shall be placed across the driveway or construction access way at
the access point along the road.

Prior to any construction or land disturbance, the applicant shall prominently display said
Conservation Board Wetlands Permit on the premises facing each public street on which the
property abuts. The permit sign shall not be set back more than ten (10) feet from the street
line and shall not be less than two (2) or more than six (6) feet above the grade at the street
line. The permit sign shall be displayed until all permitted work is complete and a Wetland
Case 2:21-cv-03123-JS-AKT Document 1 Filed 06/02/21 Page 18 of 27 PagelD #: 18

First Metro Property Group, LLC
Permit No. CB1300098

Reso to Modify 2015

Page 4 of 4

Certificate of Compliance has been issued by the Town Environment Division. The applicant
shall also keep a copy of the plans and specifications on site open to inspection by the
Chief Environmental Analyst or his authorized representative at all reasonable times.

15. A Certificate of Wetlands Compliance needs to be applied for and obtained upon completion
of all permitted activities and prior to issuance of any Certificate of Occupancy or Certificate
of Compliance by the Town Building Division.

16. Two (2) copies of a final “As-Built” survey shall be submitted with the Certificate of
Wetlands Compliance application.

BE IT FURTHER RESOLVED, that a wetlands permit modification be issued to First Metro Property
Group, LLC for the proposed project upon the terms and conditions set forth therein.

BE IT FURTHER RESOLVED, that such permit shall be valid until June 11, 2017.

 

Board Member Approve Disapprove Abstain Absent Recuse

aan Ludlow

 

gees: Hickey Algieri

Dated: June 3, 2015

 

 

Signed: ;
Harry S. Cudiow’ Chaiffnan
Southampton Town Conservation Board
cc: Applicant

THIS IS NOT A PERMIT
Jeanette Magnuson
55 East Shore Road
Southampton, New York 11968
631 283-5499

August 10, 2015

Mr. Harry Ludlow, Chairman
Conservation Board

Town of Southampton

116 Hampton Road
Southampton, New York 11968

Dear Mr. Ludlow:
RE: Official Challenge/Grievance—Wetland Permit #CB1300098

| am making an official challenge/grievance of wetland permit #CB 1300098, First Metro Property Group,
57 East Shore Road, Southampton, New York, dated June 3, 2015.

The permit sites two surveys: one from Henderson and Bodwell, LLP (last revised May 31, 2011) the other
from F. Michael Hemmer, LB, P.D. (last revised May 30, 2014). The two surveys do not have the same
boundary coordinates. F. Michael Hemmer’s survey is NOT accurate. Mr. Hemmer’s survey was used to lay
out the location, septic system and wastewater containment of the proposed structure. This renders the
— Conservation Board’s ruling and the Zoning Board of Appeals ruling null and void.

A survey of 55 East Shore Road, Southampton by Fox Land Surveying was conducted on June 20, 2014. Stakes
delineating the common boundary between 55 East Shore Road and 57 East Shore Road were placed at that
time and remain to the present. An official copy of the survey was hand delivered to Mr. Wayne Bruyn,
attorney. Copies of said survey were hand delivered to: Mr. Harry Ludlow, Chairman, Conservation Board;
Mr. Herbert Phillips, Chairman, Zoning Board of Appeals; Mr. Michael Benincasa, Chairman, Building
Department; Mr. Walter Hilbert, Suffolk County Department of Health, Wastewater Management; and Mr.
Michael Fox, Land Surveyor.

Due to the conflicting surveys and inaccurate boundary line indicated on Mr. Hemmer’s survey, the structure,
septic system and wastewater containment must be relocated to fit within the boundaries of the plot of land
on which it will sit. A new survey and a new application to the Conservation Board and the Zoning Board of
Appeals must be submitted.

| look forward to a timely response to this matter.

Sincerely,

“~~ Jeanette Magnuson

Cc: Mr. Phillips, Chairman, Zoning Board of Appeals, Mr. Michael Benincasa, Chairman, Building Department
Case 2:21-cv-03123-JS-AKT Document 1 Filed 06/02/21 Page 20 of 27 PagelD #: 20

Jeanette Magnuson
55 East Shore Road
Southampton, New York 11968
631 283-5499

August 7, 2015

Hand Delivered by
Jeanette Magnuson

Mr. Harry Ludlow, Chairman
Conservation Board

Town of Southampton
Hampton Road

Southampton, New York 11968

Dear Mr. Ludlow:

RE: Official Grievance—Wetland Permit #CB1300098
| am making an official grievance of wetland permit #CB 1300098, dated June 3, 2015. The permit sites
two surveys: one from Henderson and Bodwell, LLP (last revised May 31, 2011) the other from F.
Michael Hemmer, LB, P.D. (last revised May 30, 2014). The two surveys do not have the same boundary
coordinates. F. Michael Hemmer’s survey is NOT accurate. Mr. Hemmer’s survey was used to lay out
the location of the proposed structure. This renders the Conservation Board’s ruling and the ZBA ruling

null and void. A new survey and a new application for the Conservation Board and the ZBA are in order.

Sincerely,

Jeanette Magnuson

Cc: Ms. Anna Throne-Holtz, Supervisor, Mr. Phillips, Chairman, Zoning Board of Appeals
First Metro Property,Group.57, Best Shore Road Page dof 1

From: "PETER MAGNUSON" <magsixx@optonline.net>

To: KMurray@southamptontownny.gov

Date: 08/23/2015 09:51:59 PM

Subject: First Metro Property Group, 57 East Shore Road

To: Ms. Kathleen Murray, Attorney
Town of Southampton
From: Jeanette Magnuson
631 283-5499
Date: 24 August 2015
Subject: Injunction/stop work order of Construction site at 57 Shore Road, Southampton, New York
11968

Request for an injunction/stop work order is mandated for First Metro Property Group, LLC, to cease
and desist any and all construction at 57 East Shore Road, Southampton, New York 11968, due to
the following:

1. Wetland Permit # CB 1300098 and

Zoning Board of Appeals Decision No. DO15015

were based on an inaccurate survey by F. Michael Hemmer, LB, P.C. updated 14 January 2015
making the permits NULL and VOID.

2. Significant changes in the physical or natural conditions of the project site would warrant
re-consideration of the original wetland permit.

3. A new accurate survey and new building plans indicating placement and size of the structure, septic
system, and wastewater containment shall be provided which conform with the building codes and
Conservation law of the Town of Southampton.

4, My Official Challenge/Grievance letter dated 10 August 2015 to Mr. Harry Ludlow, Chairman,
Conservation Board, and Town of Southampton was IGNORED and is UNRESOLVED!

A new application to the Conservation Board is warranted. Therefore, an injunction /stop work order
MUST be put in place until a new application has been submitted and a new wetland permit is granted.

I will call you Monday, 24 August 2015, to discuss this further. I appreciate your attention to this
matter.

https://webtop.webmail.optimum.net/viewmessage?r=%3Crequest%3E%3Cmail%20actio... 8/25/2015
12:09 PM Mon Ma'

Case 2:21-cv-03123-JS-AKT Document 1 Filed 06/02/21 Page 22 of 27 PagelD & 22 eee
< ma th S Edit

 

merch, A 2. onecsa SE > SEMMMAmA en,

This is a picture of my house from the water. The entire retaining wall is in
view. Notice the blue boat behind the Adirondack chairs and the distance
from the east boundary. This picture was taken 7/2014.
. , 2 22% £_>
iPad ® Case 2:21-cv-03123-JS-AKT Document'l'® Md 06/02/21 Page 23 of 27 PagelD #: 23

North S j
< Camera Roll eabalneite Oo ff WW eait

, August 25, 2015 9:11 AM

 

 

BS) EE TE ee aS ee SC a ee SE EE Ts ka a

This pictures shows the west boundary line(cement monument) is two feet

_west beyond the west retaining wall. It is also one foot north of the retaining
wall.

; a ae 5 2

 

ott TI
Case 2:21-cv-03123-JS-AKT Document 1 Filed 06/02/21 Page 24 of 27 PagelD #: 24

2:12PM Mon May 17

March 16, 2018 .
< 9:29 AM na Q Ww Edit

 

This picture shows the destruction of my property after three storms in
March 2018. On the east side there is a little piece of white showing. The
red arrow is pointing to it. That is my east return. If you enlarge the picture,
you can see it better. Notice the distance of the blue boat from the east

retaining wall return.
"19904 €-7 Ag Aytedoud Aw apisul s! yoIUM

em Guiuleyos Al ysuieBe suepjnog Y} pssejd pue | PSAOWS J019e1]UOS 8}
‘uiBagq 0} elojd ay} Jo Aep sy “Ayedoud s,oue/\ 1SJI4 UO JOS/OJd JUBLUJSASI
9U1 Bulieys 0} JoUd ade|d ul jJeM Hululezss SI} JNd 10}9e4}UOD $,O1]9/\| ISI

Ww
N
tt
QO
®
oO)
©
oO
MR
N
—
oO
LO
N
®
oO
©
Oo
—
N
—
N
es,

 

 
oer AWE 1uG way 10

Case 2:21-cv-03123-JS-AKT Document 1 Filed 06/02/21 Page 26 of 27 PagelD #: 26 +

b secure Jeanette's iphone

      

 

 

 

Front yard Disarmed Es * =
PFA, FORISS EBs —— 1 Ain / a SS. * Se A
“Ns . ’ . &

lof

This picture shows the new retaining wall. Notice the distance of the blue
boat at the end of the retaining wall return. Also notice the kayak stand to_
the east of the retaining wall. The kayak stand should be inside of the
retaining wall.

| hope these pictures act as a visual and show how my retaining wall is not

iocated in the proper place as required by the New York State DEC and New
York State Article 78 injunction. Please help me to correct this. | cannot get ©
anyone to help. |
. septemper 3, ZU16 ‘
Case 2:21-cv-03123-JS-AKT Documenigks Bued 06/02/21 Page 27 of 21 DageiS2: 27 li] Edit

  

 
 
 
 

MARE By!

tenho 4

KODAGOLOR PRINT

 

—_ EES BESS Bs L TD a ee! ee I hc 0 MRGER PETS. mae” RS TS: A Le
